Title: Albemarle County Court Order Concerning a Proposed Road, 8 September 1818
From: Albemarle County Court, Virginia,Garrett, Alexander
To: 


          
            8 Sept. 1818
          
          Brightberry Brown Horsley Goodman & John Slaughter three of the persons appointed by a former order of this Court to view the ground from the corner of Charles L Bankheads fence near Charlottsville to the Secretarys ford thence across the river and down its northern side to the mouth of Chappee Chappel branch through which the road is proposed to be  opened and substituted by Thomas J Randolph and Thomas Jefferson in place of the present road leading from the Orange fork near Lewis’s ferry downwards throw the lands of Richard Sampson Thomas J. Randolph and Thomas Jefferson to the Chappel branch made their report in these words to wit “in obedience &c” Whereupon on hearing the said Thomas J. Randolph and Thomas Jefferson in support of and Nicholas H Lewis  alone in opposition to the establishment of said road by their Attorneys as well as the testamoney of divers witnesses who were sworn and examined and all circumstances weighed the Court is of opinion that it is better that the said road proposed as a substitute be opened and substituted in liew of the old road: Therefore it is considered and accordingly ordered by the Court that leave be granted to the said Thomas J. Randolph and Thomas Jefferson to open the road according to the report of the said viewers and to discontinue and shut up the old road for which the new one now established and received as a substitute.
          
          
          Thomas J. Randolph is appointed surveyor of the road from the corner of Charles L. Bankheads fence to the forks of the road below Jeffersons Mill leading through north Milton and the hands of Thomas M Randolph Thomas J Randolph on the north side of the rivanna river and the hands of Charles L Bankhead are assigned him to keep the same in good repair.
        